IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                 : No. 85 MM 2019
 EX REL. FRANK NELLOM,                        :
                                              :
                     Petitioner               :
                                              :
                                              :
              v.                              :
                                              :
                                              :
 JUDGE ANTHONY D. SCANLON OF THE              :
 COURT OF COMMON PLEAS OF                     :
 DELAWARE COUNTY,                             :
                                              :
                     Respondent               :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of September, 2019, the Application for Leave to File

Original Process is GRANTED. The “Petition for Writ of Habeas Corpus Relief from

Unlawful Incarceration” and the “Application for Release on Original Bail pending Appeal”

are DENIED. The Prothonotary is DIRECTED to strike the name of the jurist from the

caption.